Name: Commission Regulation (EEC) No 953/84 of 6 April 1984 concerning the stopping of fishing for northern deepwater prawn by vessels flying the flag of Denmark
 Type: Regulation
 Subject Matter: Europe;  fisheries
 Date Published: nan

 7. 4 . 84 Official Journal of the European Communities No L 97/ 11 COMMISSION REGULATION (EEC) No 953/84 of 6 April 1984 concerning the stopping of fishing for northern deepwater prawn by vessels flying the flag of Denmark deepwater prawn in waters of ICES sub-areas V a (EC zone) and XIV (EC zone) by vessels flying the flag of Denmark, have reached the quota allocated for 1984, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2057/82 of 29 June 1982 establishing certain control measures for fishing activities by vessels of the Member States ('), as amended by Regulation (EEC) No 1 729/83 (2), and in particular Article 10 (3) thereof, Whereas Council Regulation (EEC) No 320/84 of 31 January 1984 fixing, for certain fish stocks and groups of fish stocks occurring in the Community's fishing zone , provisional total allowable catches for 1984, the provisional share of these catches available to the Community, the allocation of that share between the Member States and the conditions under which the total allowable catches may be fished (3), as amended by Regulation (EEC) No 599/84 (4), provides for northern deepwater prawn quotas for 1984 ; Whereas, in order to ensure compliance with the provisions relating to the quantitative limitations on catches of stocks subject to quotas, it is necessary for the Commission to fix by Regulation the date by which catches made by vessels flying the flag of a Member State are deemed to have exhausted the quota allocated ; Whereas, according to the information communicated by Denmark to the Commission , catches of northern HAS ADOPTED THIS REGULATION : Article 1 Catches of northern deepwater prawn in waters of ICES sub-areas V a (EC zone) and XIV (EC zone) by vessels flying the flag of Denmark or registered in Denmark are deemed to have exhausted the quota allocated to Denmark for 1984 . Fishing for northern deepwater prawn in waters of ICES sub-areas V a (EC zone) and XIV (EC zone) by vessels flying the flag of Denmark or registered in Denmark is prohibited, as well as the retention on board, the transhipment and the landing of northern deepwater prawn fished in these sub-areas by the abovementioned vessels after the date of entry into force of this Regulation . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 6 April 1984. For the Commission Giorgios CONTOGEORGIS Member of the Commission (') OJ No L 220 , 29 . 7 . 1982, p. 1 . (2) OJ No L 169, 28 . 6 . 1983 , p. 14 . ( 3) OJ No L 37, 8 . 2 . 1984, p. 1 . (4 ) OJ No L 67, 9 . 3 . 1984 , p. 10 .